DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.

Response to Amendment
Applicant has submitted amendments to the claims on 4/15/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukubayashi et al (US PUB. 20170070089, herein Fukubayashi) in view of Baba et al (US PUB. 20150207323, herein Baba) in further view of Iino et al (US PUB. 20130024034, herein Iino). 

Regarding claim 1, Fukubayashi teaches A power management system, comprising: 
a [plurality] of power supply facilities, each equipped with an electricity storage unit (0042); 
a [plurality] of user facilities configured to use power stored in the electricity storage unit (0043 “in a commercial facility in which a plurality of stores exist, when each store has made a contract for receiving power from the electricity storage device 101, each store is customer facility.”, 0042 “thereby supplying power to the plurality of customer facilities 106a to c”) [and each equipped with an electricity storage unit]; 
and an integrated control unit configured to control supply of the power stored in the electricity storage units of the power supply facilities [and the user facilities] on the basis of stored-power use request information from the user facilities (0042 “The electricity storage device 101 discharges the stored power according to the instruction based on the storage battery discharge amount from the management device 102, thereby supplying power to the plurality of customer facilities 106a to c”), 
wherein each of the power supply facilities includes a provider side control device configured to specify an available capacity and an available time zone of the respective electricity storage unit to the integrated control device (0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time” The available capacity of the storage device at a time is known. The device that specifies the available capacity is the provider side control device.), 
each of the user facilities includes a user side control device configured to specify, to the integrated control device, a use request amount and a use request time zone when the stored power of the respective electricity storage unit is used (0067 “requested discharge power information indicating a power amount requested to be supplied by a customer. (2) of FIG. 4 illustrates an example of requested discharge power information of the customer facilities 106a to c.” 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time” As can be seen in fig. 4 and further in 0067, the requested power also includes a time zone when the stored power is used. Ex. 12-18 o clock) and to specify an available capacity and an available time zone of the respective electricity storage unit (0058 “battery discharge amount is a discharge time period. The discharge time period, for example, is a period excluding a charge time period such as a period from the charge completion time of the electricity storage device 101 to the charge start time of the electricity storage device 101. The discharge time period may be set in advance.”), 
the integrated control device is configured to control the use of the electricity storage units so as to satisfy the use request amount and the use request time zone specified by the user side control devices (0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule”, 0054 “a customer may set the requested power amount for discharge”) and the available capacity and the available time zone specified by the provider side control devices and user side control devices (0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time” 0071 “A system controller 23 controls the electricity storage device 101 according to the acquired storage , 
the integrated control device is configured to add up available capacities and available time zones specified by the provider side control devices and user side control devices (0052, 0071, 0054), calculate an total available capacity in each time zone (0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount) can be discharged by the electricity storage device 101 for a unit time” The maximum storage discharge amount corresponds with the sum of the available capacities at a time zone.), and allocates, within the range of the total capacity calculated for each time zone, the use of the respective electricity storage units in the use request amounts specified by the user side control devices (0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule” 0063 “The discharge amount determination unit 32 can generate a discharge schedule in which the storage battery discharge amount is determined every time period divided by a unit time.”), 
the provider side control devices and user side control devices are configured to specify a charge state at the end of the available time zone of the electricity storage units (0070 “The discharge amount determination unit 32 determines a maximum storage battery discharge amount of 40 kWh as a storage battery discharge amount at 12 o'clock to 18 o'clock…and sets the storage battery discharge amounts of 0 o'clock to 6 o'clock and 6 o'clock to 12 o'clock such that the remaining 60 kWh is consumed”, 0052, 0071, 0054, fig. 4 shows that , respectively, the charge state being [individually] set by each of the power side control devices and user side control devices and specifying a proportion of the total capacity of their respective electricity storage units that should remain available for use at the end of their respective available time zone (0070 “The discharge amount determination unit 32 determines a maximum storage battery discharge amount of 40 kWh as a storage battery discharge amount at 12 o'clock to 18 o'clock…and sets the storage battery discharge amounts of 0 o'clock to 6 o'clock and 6 o'clock to 12 o'clock such that the remaining 60 kWh is consumed”, 0052, 0071, 0054, fig. 4 shows that a dischargeable amount of 100 kWh is available. After the first time zone from 12-18, it is understood that 60 kWh is left. Users set the power level based of their power demands.), 
and the integrated control device is configured to end the use of one of the electricity storage units in a state where the one of the electricity storage units is charged or discharged to its [individually] specified charge state (0073 “When the accumulated value reaches a storage battery discharge amount, the electricity storage device 101 stops the discharge”, 0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule”. By reaching a discharge amount, the battery is discharged to a specified charge state.)
Fukubayashi does not teach and plurality of power supply facilities, each equipped with an electricity storage unit, and an integrated control unit configured to control supply of the power stored in the electricity storage units of…the user facilities, the charge state being individually set, the electricity storage units is charged or discharged to its [individually] specified charge state. 
Baba teaches a plurality of user facilities configured to use power stored in the electricity storage unit (taught by Fukubayashi as shown above) and each equipped with an electricity storage unit (0011 “a management device configured to instruct timings of charging and discharging of each of the electric storage devices included in the plurality of second customer facilities”) 
and an integrated control unit configured to control supply of the power stored in the electricity storage units of the power supply facilities (taught by Fukubayashi as shown above) and the user facilities (0011 “a management device configured to instruct timings of charging and discharging of each of the electric storage devices included in the plurality of second customer facilities”)
the charge state being individually set (0047 “the management device 10 can make schedules of charging and discharging of the electric storage devices 33”, 0039 “the planning unit 11 is configured to make schedules of charging and discharging individually with respect to the electric storage devices 33”)
electricity storage units in a state where the one of the electricity storage units is charged or discharged to its individually specified charge state (0047 “the management device 10 can make schedules of charging and discharging of the electric storage devices 33”, 0039 “the planning unit 11 is configured to make schedules of charging and discharging individually with respect to the electric storage devices 33”, 0038 “the electric storage device 33 performs control for charging and discharging upon receiving an instruction from the management device 10”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controlling of electricity storage unit teachings of Fukubayashi with the customer based storage facilities and individual control teachings of Baba since Baba teaches a means for using customer storage facilities to reduce purchasing of electric power and increase income by selling electric power (0009). 
Fukubayashi and Baba do not teach a plurality of power supply facilities.
a plurality of power supply facilities (0077 “there are plural groups of battery facilities”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controlling of electricity storage unit teachings of Fukubayashi and the customer based storage facilities and individual control teachings of Baba with the plurality of storage facilities teachings of Iino because the references are both directed towards the control of electrical storage units and because Iino teaches a means that can “flexibly cope with a change in the condition of electrical facilities and which can appropriately adjust an electrical quantity.” (0014).

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukubayashi et al (US PUB. 20170070089, herein Fukubayashi) in view of Baba et al (US PUB. 20150207323, herein Baba) in further view of Iino et al (US PUB. 20130024034, herein Iino) in further view of  Nann et al (US PUB. 20030154040, herein Nann).

Regarding claim 4, Fukubayashi, Baba, and Iino teach the power management system according to claim 1.
Fukubayashi further teaches wherein the integrated control device is configured to monitor a charge state and a discharge state of the electricity storage units (Fukubayashi, 0070 “The discharge amount determination unit 32 determines a maximum storage battery discharge amount of 40 kWh as a storage battery discharge amount at 12 o'clock to 18 o'clock…and sets the storage battery discharge amounts of 0 o'clock to 6 o'clock and 6 o'clock to 12 o'clock such that the remaining 60 kWh is consumed”, 0073 “When the accumulated value reaches a storage battery discharge amount, the electricity storage device 101 stops the discharge”).

Nann further teaches and diagnose a deterioration state of the electricity storage units (0040 “FIG. 2 shows a simplified flow process diagram of the process according to the invention to determine…the aging status… of the battery”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controlling of electricity storage unit teachings of Fukubayashi, controlling of individual storage batteries of Baba and plural power facilities of Iino with deterioration and control of battery based on deterioration teachings of Nann because Nann is able to “determining storage capacity in batteries, especially the charged and aging status, without having to disconnect the battery from the linked electrical system.” (0007) which is preferable to having to test the battery by disconnecting it because as Nann explains it is no longer possible to “formulate a continuous statement on a sufficiently current status of the battery” (0006).

Regarding claim 5, Fukubayashi, Baba, Iino and Naan teach the power management system according to claim 4.
Fukubayashi and Naan further teaches wherein the integrated control device is configured to limit an available capacity of a corresponding electricity storage unit (Naan, 0040 “the appropriate charge capacity 34, 36, 94 are calculated”) according to the diagnosed deterioration state (Naan, 0040 “FIG. 2 shows a simplified flow process diagram of the process according to the invention to determine…the aging status… of the battery”), and sends the limitation of the available capacity of the electricity storage unit (Naan, 0040 “appropriate charge capacity 34, 36, 94 are calculated…are updated according to the determined charge capacity” 0043 “The current charge capacity 34, 36, and 94, are stored 60.”)  to the provider side control device (Fukubayashi, 0052 “the sum of the requested power .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukubayashi et al (US PUB. 20170070089, herein Fukubayashi) in view of Baba et al (US PUB. 20150207323, herein Baba) in further view of Iino et al (US PUB. 20130024034, herein Iino), in further view of Bain et al (US PUB 20190372345, herein Bain).

Regarding claim 6, Fukubayashi, Baba, and Iino teach the power management system according to claim 1. 
However, Fukubayashi, Baba and Iino do not teach wherein the integrated control device includes a price determination unit, and the integrated control device sends the price determined or changed by the price determination unit to the provider side control device and the user side control device.
Bain does teach wherein the integrated control device includes a price determination unit (0104 “includes calculating projected cost based one or more of the gathered prices for each of a plurality of consumers consuming energy over the consumer energy distribution network”)’, and the integrated control device sends the price determined (0371 “a mobile app 122 may allow energy providers to manage communications with consumers… Communications may include…price signal”) or changed by the price determination unit to the provider side control devices (0389 “the platform 100 might signal to a consumer to either consume its own energy”, The consumer is able to have their own energy and thus is a power supply facility. Its devices are then considered to be the provider side control device. The consumer receives the price determined.) and the user side control devices (0372 “price signal communication may include automated price notifications to consumers 132 for energy pricing changes” Consumer is also the user of their own energy since they can consume their own energy.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controlling of electricity storage unit teachings of Fukubayashi and controlling of individual storage batteries of Baba and the plural power facilities of Iino with the price signaling teachings of Bain because Bain teaches that price signals might indicate when energy prices are low (0372).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukubayashi et al (US PUB. 20170070089, herein Fukubayashi) in view of Iino et al (US PUB. 20130024034, herein Iino).

Regarding claim 8, Fukubayashi teaches A power management method for controlling supply of power stored in a [plurality] of electricity storage units of a [plurality] of power supply facilities on the basis of the power supply facility including the electricity storage unit, a user facility of a plurality of user facilities configured to use the power stored in the electricity storage units, and stored-power use request information from the user facility, comprising: 
a supply capacity specifying step of specifying an available capacity and an available time zone of the electricity storage units (0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time” The available capacity of the storage device at a time is known. The device that specifies the available capacity is the provider side control device.); 
a use capacity specifying step of specifying a use request amount and a use request time zone when the stored power of the electricity storage unit is used (0067 “requested discharge power information indicating a power amount requested to be supplied by a customer. (2) of FIG. 4 illustrates an example of requested discharge power information of the customer facilities 106a to c.” As can be seen in fig. 4 and further in 0067, the requested power also includes a request amount as well as a time zone when the stored power is to be used. Ex. 12-18 o clock); and 
an electricity storage unit control step of controlling the use of the electricity storage units so as to satisfy the use request amount and the use request time zone specified in the use capacity specifying step and the available capacity and the available time zone specified in the supply capacity specifying step (0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule”, 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time”  Power is used according to the specified amount and the request time zone.), 
wherein available capacities and available time zones specified by respective provider supply facilities are added to calculate an total available capacity in each time zone 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount) can be discharged by the electricity storage device 101 for a unit time” The maximum storage discharge amount corresponds with the sum of the available capacities at a time zone.), and, within the range of the total capacity calculated for each time zone, the use of the respective electricity storage units in the use request amounts specified by the user facility is allocated (0099 “The discharge amount determination unit 32 can determine a , 
the provider supply facilities are configured to specify a charge state at the end of the available time zone of the electricity storage units (0070 “The discharge amount determination unit 32 determines a maximum storage battery discharge amount of 40 kWh as a storage battery discharge amount at 12 o'clock to 18 o'clock…and sets the storage battery discharge amounts of 0 o'clock to 6 o'clock and 6 o'clock to 12 o'clock such that the remaining 60 kWh is consumed” fig. 4 shows that a dischargeable amount of 100 kWh is available. After the first time zone from 12-18, it is understood that 60 kWh is left.), and 
the integrated control device is configured to end the use of one of the electricity storage units in a state where the one of the electricity storage units is charged or discharged to the specified charge state (0073 “When the accumulated value reaches a storage battery discharge amount, the electricity storage device 101 stops the discharge”, 0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule”. By reaching a discharge amount, the battery is discharged to a specified charge state.)
Fukubayashi does not teach plurality of electricity storage units of a plurality of power supply facilities.
Iino does teach plurality of electricity storage units of a plurality of power supply facilities (0077 “there are plural groups of battery facilities”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controlling of electricity storage unit teachings of Fukubayashi with the plurality of storage facilities teachings of Iino because the .

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (US PUB. 20150039495, herein Fukui) in view of Fukubayashi et al (US PUB. 20170070089, herein Fukubayashi) in further view of Prosser et la (US PUB. 20120245744, herein Prosser) in further view of Baba et al (US PUB. 20150207323, herein Baba). 

Regarding claim 9, Fukui teaches A power management system, comprising: 
a plurality of power supply facilities, including a first power facility having a first electricity storage unit, and a second power facility having a second electricity storage unit (fig. 12, labelled 1210 and 110, 0143-0144, the batteries labelled 1210 and 110 are the first and second electricity storage units and are located at the first and second power facility respectively. These are the battery packs of the community); 
a plurality of user facilities (fig. 1, 0034 “condominiums 120a, 120b, and 120c”, the condominiums correspond to the plural user facilities.), including a first user facility including a third electricity storage unit and a second user facility including a fourth electricity storage unit (0055 “FIG. 3 is a block diagram illustrating the configuration of each condominium. The condominiums have identical configurations”, fig. 3, the plural condos correspond to the first and second user facilities. Each of the plural condominiums have a sub-battery. The sub battery of the condos correspond to the third and fourth batteries.), each user facility configured to use power stored in a plurality of electricity storage units including the first, second (fig. 15 s1508 s1510, 0173, fig. 12, 0145 “each community includes…condominium”, power from one community battery is able to be used in another , [third and fourth electricity storage units]; 
and an integrated control unit configured to control supply of the power stored in the first, second, third and fourth electricity storage units, managed as the plurality of electricity storage units (0144 “The communities and the control server 1220 are connected via the communication network 160. Each community is also connected to the power distribution system 150.”), on the basis of stored-power use request information (0168, 0169, 0172, based on the community power usage, a request goes out for power to be discharged from the batteries that belong to the community, which corresponds to the first electrical storage unit and/or power to be rented from the other communities mega battery which corresponds to the second electricity storage unit. Communities as shown in fig. 12 contain the user facilities.) from the user facilities (0048 “The battery control process involves the control unit…the power control table 201 is referenced to transfer, to the instruction unit 105, one of a discharge instruction to a power cell of another one of the condominium, a discharge instruction to a sub-battery when the condominium is equipped with a sub-battery”, each condominium has its own sub battery. These sub-batteries correspond to the third and fourth storage units. Their supply is controlled by a control unit.), 
Fukui does not teach each user facility configured to use power stored in a plurality of electricity storage units including… third and fourth electricity storage units, wherein the power supply facilities each include a provider side control device configured to specify an available capacity and an available time zone of the first and second electricity storage units to the integrated control device, the user facilities each include a user side control device configured to specify, to the integrated control device, a use request amount and a use request time zone when the stored power of the plurality of electricity storage units is used and to specify an available capacity and an available time zone of the third and fourth electricity storage units, the integrated control device is configured to control the use of the plurality of electricity storage 
Fukubayashi teaches wherein the power supply facilities each include a provider side control device configured to specify an available capacity and an available time zone of the first and second electricity storage units (first and second storage units are taught by Fukui as shown above) to the integrated control device (0042, 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time” The available capacity of the storage device at a time is known. The device that specifies the available capacity is the provider side control device.), 
the user facilities each include a user side control device configured to specify, to the integrated control device, a use request amount and a use request time zone when the stored power of the plurality of electricity storage units is used (0043, 0067 “requested discharge power information indicating a power amount requested to be supplied by a customer. (2) of FIG. 4 illustrates an example of requested discharge power information of the customer facilities 106a to c.” As can be seen in fig. 4 and further in 0067, the requested power also includes a time zone when the stored power is used. Ex. 12-18 o clock. Fukubayashi also teaches multiple user facilities as shown in 0043. Customers of each of the user facilities may request supplied power via their own user side control device.) and to specify an available capacity and an available time zone of the third and fourth electricity storage (third and fourth electricity storage units are taught by Fukui as shown above) units 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time” ), 
the integrated control device is configured to control the use of the plurality of electricity storage units (plurality of storage units is taught by Fukui as shown above) so as to satisfy the use request amount and the use request time zone specified by each of the user side control devices and the available capacity and the available time zone specified by each of the provider side control devices and user side control devices (0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule” 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time” 0071 “A system controller 23 controls the electricity storage device 101 according to the acquired storage battery discharge amount.”, 0054 “a customer may set the requested power amount for discharge”), 
the integrated control device is configured to add up available capacities and available time zones specified by the respective provider side control devices and user side control devices, calculate a total available capacity in each time zone (0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount) can be discharged by the electricity storage device 101 for a unit time”, 0071, 0054, The maximum storage discharge amount corresponds with the sum of the available capacities at a time zone.), and allocates, within the range of the total capacity calculated for each time zone, the use of the respective electricity storage units (plural storage units taught by Fukui as shown above)  in the use request amounts specified by the user side control devices (0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule” 0063 “The discharge amount determination unit 32 can generate a discharge schedule in which the storage battery discharge amount is determined every time period divided by a unit time.”), 
the provider side control devices and user side control devices are configured to specify a charge state at the end of the available time zone of the electricity storage unit (0070 “The discharge amount determination unit 32 determines a maximum storage battery discharge amount of 40 kWh as a storage battery discharge amount at 12 o'clock to 18 o'clock…and sets the storage battery discharge amounts of 0 o'clock to 6 o'clock and 6 o'clock to 12 o'clock such that the remaining 60 kWh is consumed”, 0052, 0071, 0054, fig. 4 shows that a dischargeable amount of 100 kWh is available. After the first time zone from 12-18, it is understood that 60 kWh is left.), 
respectively, the charge state being [individually] set by each of the power side control devices and user side control devices and specifying a proportion of the total capacity of their respective electricity storage unit that should remain available for use at the end of their respective available time zone (0070 “The discharge amount determination unit 32 determines a maximum storage battery discharge amount of 40 kWh as a storage battery discharge amount at 12 o'clock to 18 o'clock…and sets the storage battery discharge amounts of 0 o'clock to 6 o'clock and 6 o'clock to 12 o'clock such that the remaining 60 kWh is consumed”, 0052, 0071, 0054, fig. 4 shows that a dischargeable amount of 100 kWh is available. After the first time zone from 12-18, it is understood that 60 kWh is left. Users set the power level based of their power demands.), 
and the integrated control device is configured to end the use of the respective electricity storage units in a state where the respective electricity storage units are charged or discharged to their [individually] specified charge state (0073 “When the accumulated value reaches a storage battery discharge amount, the electricity storage device 101 stops the discharge”, 0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the plurality of batteries feeding plurality of user facilities teachings of Fukui with the control of battery teachings of Fukubayashi because both references are directed towards battery control for user facilities and because Fukubayashi teaches a means for controlling battery in consideration of the requests of each of a plurality of customer facilities in an appropriate manner (0009). 
Fukui and Fukubayashi do not teach each user facility configured to use power stored in a plurality of electricity storage units including…third and fourth electricity storage units, the charge state being individually set, electricity storage units are charged or discharged to their individually specified charge state. 
Prosser teaches each user facility configured to use power stored in a plurality of electricity storage units (taught by Fukui as shown above) including… third and fourth electricity storage units (fig. 5, 0016 “wherein the systems can send and receive power from each other to charge and discharge as a whole…a number of systems could be connected normally to a plurality of sites, but with non-utility distribution based power cables running between them so that when one site needs peak mitigation, that site's system can draw on its local energy storage or from other connected energy storage”, 0064, Power is shared between sites. The sites have their own battery packs which correspond to the third and fourth electricity storage units. Power stored in the third and fourth batteries may be shared between the plurality of sites. Sites correspond to the user facility.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the battery power sharing techniques between community batteries of Fukui and the battery control teachings of Fukubayashi with the sharing of local battery power teachings of Prosser because all three references are directed towards control of batteries and because Prosser teaches a means of power optimization that allows for supply of power in places with blackouts or brownouts (0017). 
Fukui, Fukubayashi, and Prosser do not teach the charge state being individually set, electricity storage units are charged or discharged to their individually specified charge state.
Baba teaches the charge state being individually set (0047 “the management device 10 can make schedules of charging and discharging of the electric storage devices 33”, 0039 “the planning unit 11 is configured to make schedules of charging and discharging individually with respect to the electric storage devices 33”)
electricity storage units are charged or discharged to their individually specified charge state (0047 “the management device 10 can make schedules of charging and discharging of the electric storage devices 33”, 0039 “the planning unit 11 is configured to make schedules of charging and discharging individually with respect to the electric storage devices 33”, 0038 “the electric storage device 33 performs control for charging and discharging upon receiving an instruction from the management device 10”)
 Baba since Baba teaches a means for using customer storage facilities to reduce purchasing of electric power and increase income by selling electric power (0009). 

Regarding claim 10, Fukui, Fukubayashi, Prosser and Baba teach the power management system according to claim 9.
Fukui, Fukubayashi and Prosser further teach wherein based upon reaching the end of the available time zone of one of the third and fourth electricity storage units (Fukui, 0055, fig. 3 teach the third and fourth storage units) and reaching the specified charge state at the one of the third and fourth electricity storage units (Fukubayashi, 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount) can be discharged by the electricity storage device 101 for a unit time”, a maximum amount of discharge corresponds to the specified charge state and the time zone corresponds to the unit time.), one of the first and second user facilities is configured to begin using the one of the third and fourth electricity storage units from its specified charge state (Prosser, 0016 “wherein the systems can send and receive power from each other to charge and discharge as a whole…a number of systems could be connected normally to a plurality of sites, but with non-utility distribution based power cables running between them so that when one site needs peak mitigation, that site's system can draw on its local energy storage or from other connected energy storage”, 0064, when the onsite battery is deemed unable to meet the power requirements of a site, a different sites battery can be used to provide power to the site with the power deficiency.)

Relevant Prior Art 
	Kim et al (US PUB. 20100161259) has been deemed relevant prior art since it is also focused on the aging of batteries. 

Response to Arguments
Applicant’s arguments, filed 4/15/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukubayashi et al (US PUB. 20170070089, herein Fukubayashi) in view of Baba et al (US PUB. 20150207323, herein Baba) in further view of Iino et al (US PUB. 20130024034, herein Iino).
Applicant argues on page 12 that Fukubayashi does not teach plural power supply facilities and user facilities each equipped with an electricity storage unit. However, Iino does teach plural power supply facilities (0077). Baba further teaches plural user facilities each equipped with an electricity storage unit (0011). Applicant further argues that that these facilities can be effectively used by other facilities by individually specifying the ending charge state for each electricity storage unit. Fukubayashi does teach facilities being effectively used by other facilities since customer facilities were able to use power from a storage facility (0043 0042). Fukubayashi and Baba in combination further teach a means for individually setting the charge state since Baba teaches scheduling the charging and discharging of the electric storage devices individually (0039, 0047) and Fukubayashi further teaches determining discharging of a storage battery by means of provider side control devices and user side control device (0052, 0071, 0054, 0070). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116